 654I)ECISIONS OF NATIONAl. LABOR RELATIONS 13)ARDContinental Distributing Co., Inc. and RichardStrom. Case 13-CA-19482June 18, 1981DECISION AND ORDEROn November 24, 1980, Administrative LawJudge Frank H. Itkin issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed with the Board its brief to the Ad-ministrative Law Judge.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order,2asmodified herein.3ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-The Administrative Law Judge found that Respondent violated Sec.8(a)(1), (3), and (4) of the Act by discharging employee Richard Stromon January 14, and by reinstating him on February 14 to a job perform-ing more onerous tasks, excluding him from the warehouse where he for-merly worked, and forbidding him to have conversations with other em-ployees in the warehouse.Respondent does not except to the finding that Strom was dischargedon January 14 in violation of the Act. However, Respondent conltendsthat Strom's reassignment to more onerous tasks upon reinstatement wasjustified because it learned after his discharge, but before his reinstate-ment, that Strom Strom was a security risk In this regard, Respondentcontends that the Administrative law Judge erred by crediting the testi-mony of the General Counsel's witnesses over the testimony of its wit-nesses Specifically, Respondent contends that the Administrative I awJudge erred by stating that Strom's testimony concerning his alleged mis-conduct was corroborated by his father, Roy Strom.n and by WilliamDavis.Generally, the Board accords considerable weight to an administrativelaw judge's credibility resolutions, and those resolutions will niot be over-ruled unless the clear preponderance of all relevant evidence indicatesthat those resolutions were incorrect Applying this policy to the instantcase, we find no basis for overruling the Administrative Law Judge'scredibility determinations. Sandard Drywall Produciv, Inc., 91 NLRII 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951).It is true that the testimony of Roy Strom and William Davis was notdirected to Richard Strom's statement regarding his alleged misconductHowever, Roy Strom's testimony was corroborative of Richard Strom'sstatements regarding his discharge and William Davis' testimony was cor-roborative of Strom's statements regarding the nature of his duties uponreemployment. We further find that the record supports the Administra-tive law Judge's crediting of Richard Strom and his discrediting of Re-spondent's witnesses on the basis of their demeanor, certain flaws in thetestimony of employee Swachig, inconsistencies in the testimony of l'resi-dent Cooper, and the admission that theft was a widespread problem be-lieved to involve other employees both before and after Strom's dis-charge.2 Member Jenkins would provide interest oin the backpay award in ac-cordance with his partial dissent in Olympic Medical Corporation, 250NLRB 146 (1980).3 The Administrative Law Judge in his Decision erroneously refers tothe Union as the Liquor and Allied Workers Union f the Distillery,Rectifying, Wine and Allied Workers International Ulnion, AFL-CIO.The correct name of the Union (which is not named as a charging partyherein) as it appears in the complaint is Liquor and Allied WorkersUnion, Local No, 3 of the Distillery. Rectifying, Wine and Allied Work-ers International Union, AFL-CIO256 NLRB No. 91lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Continental Distributing Co., Inc., Rosemont, Illi-nois, its officers, agents, successors, and assigns,shall take the action set forth in the said recom-mended Order, as so modified:1. Substitute the following for paragraph l(a):"(a) Discouraging membership in Liquor andAllied Workers Union, Local No. 3 of the Distill-ery, Rectifying, Wine and Allied Workers Interna-tional Union, AFL-CIO, or in any other labor or-ganization, by discriminatorily discharging or dis-criminatorily reinstating any of its employees, bydiscriminatorily imposing more onerous terms andconditions of employment upon any of its employ-ees, or by in any other manner discriminatingagainst its employees with respect to their hire ortenure of employment or any term or condition ofemployment."2. Substitute the attached notice for that of theAdministrative law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT discourage membership inLiquor and Allied Workers Union, Local No.3 of the Distillery, Rectifying, Wine andAllied Workers International Union, AFL-CIO, or in any other labor organization, bydiscriminatorily discharging or discriminatorilyreinstating any of our employees, by discrimin-atorily imposing more onerous conditions ofemployment upon any of our employees, or byin any other manner discriminating against ouremployees with respect to their hire or tenureof employment or any term of condition ofemployment.WE WILL. NOT discharge or otherwise dis-criminate against any of our employees be-cause they have sought the assistance of theNational Labor Relations Board or have filedcharges or given testimony under the NationalLabor Relations Act.WE WILL NOT prohibit our employees fromspeaking to their coworkers in order to pre- CONTINENTAL DISTRIBUTING CO., INC.655vent or discourage them from engaging inunion or other protected concerted activity.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the Act.WE WILL offer employee Richard Strom im-mediate and full reinstatement to his formerjob or, if that job no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or other rights and privi-leges, and make him whole for any loss ofearnings he may have suffered due to the dis-crimination against him, with interest.CONTINENTAL DISTRIBUTING CO.,INC.DECISIONSTATEMENT OF THE CASEFRANK H. ITKIN, Administrative Law Judge: Theunfair labor practice charge in this case was filed byRichard Strom on January 16, 1980. The complaintissued on February 28, 1980. A hearing was conducted inChicago, Illinois, on July 21, 1980. The General Counselalleges that Respondent Employer violated Section8(a)(l), (3), and (4) of the National Labor Relations Act,as amended, herein called the Act, by discharging em-ployee Richard Strom on or about January 14, 1980; byimposing more onerous terms and conditions of employ-ment upon employee Strom on or about February 14,1980, when the employee was reinstated by the Employ-er; and by prohibiting employee Strom from speaking toother employees on or about February 14, 1980. Re-spondent denies that it has violated the Act as alleged.Upon the entire record, including my observation of thewitnesses, and after due consideration of the briefs ofcounsel, I make the following findings of fact and con-clusions of law:FINDINGS OF FACTRespondent Employer is engaged in the wholesale saleand distribution of liquor and related products. Respond-ent is admittedly an employer engaged in commerce asalleged. Liquor and Allied Workers Union, Local No. 3of the Distillery, Rectifying, Wine and Allied WorkersInternational Union, AFL-CIO, has, at all times perti-nent to this case, represented certain of Respondent's em-ployees and is admittedly a labor organization as alleged.In June 1976, Richard Strom was hired by Respondentas a part-time worker in its warehouse facility. Later,about September 1977, Richard Strom became a full-timeemployee of Respondent. Richard Strom's immediate su-pervisor was, until on or about January 1980, his fatherRoy Strom.' Richard Strom's duties included working inI Roy Strom was then Respondent's warehouse managerthe "split room" in the warehouse, where orders for lessthan full cases of liquor are filled; unloading trucks; deli-vering goods; and performing in season, and weatherpermitting, gardening duties on Respondent's grounds.Richard Strom testified that, during 1979, he "asked"Company President Fred Cooper, "if I [Strom] couldjoin the Union." Fred Cooper responded: "[W]e'll waitand see." Later, on or about January 14, 1980, RichardStrom again asked Fred Cooper about joining the Union.Richard Strom recalled this conversation, as follows:He [Cooper] asked me what is it I [Strom] want. Istarted talking to him, and I said, "I'd like to jointhe Union because things are bad, and money is get-ting bad, and, you know, I need the money to makeends meet." He told me that "you're not reliable,you screwed off when your father went on vaca-tion. You're not reliable, and I can't have this, andthere is no way I'm going to put you in the Union."I asked him one more time. I said, "why," and hesaid, "I'm sorry, I am not putting you in theUnion," and that was it.Shortly after the above conversation, on January 14,Richard Strom, as he testified, "called up the Labor Re-lations Board." Richard Strom "placed" this telephonecall from the Employer's "routing room." He had thefollowing conversation with a Board representative:I [Strom] asked them [the Board agent], who wassupposed to put you in the Union. They told methat the Company doesn't put you in the [Union].... They told me that the Company is not re-sponsible for putting you in the Union. That theUnion is supposed to put you in the Union.Richard Strom recalled that Warehouse SuperintendentJack Poland "was standing in the hallway" some 20 feetaway while he was making this telephone call.Richard Strom thereupon telephoned the Union. Afterspeaking with a representative at the Union's office, hewent to coworker Debbie Fiorito and "asked her wherethe slips were to join the Union." She told RichardStrom that "the slips were downstairs in the desk" usedby union steward Ron Nurkey. Richard Strom then"went downstairs" and obtained "one of the slips." Rich-ard Strom partially "filled out" the union "slip" and"called the Union back" to ascertain certain informationin order to complete "the form." Richard Strom latergave the completed "form" to coworker Fiorito whoagreed to turn it over to union steward Nurkey.2Laterthat evening, Richard Strom was advised by his father,Roy Strom, not to return to work because Fred Cooper"doesn't want [him] in the Company."2 In addition, Richard Strom testified that before hi, shift cllded thatday. January 14, Superintendent Poland stated to him "I Pl'oland] heardwhat you [Strom] ere talking about I ll go alpstairs and talk toFred [Cooper] fr you" 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDRoy Strom testified that he had asked Fred Cooper"about Richard joining the Union" during June 1979.Cooper responded that he "would let [Strom] know."Thereafter, during the evening of January 14, 1980, asRoy Strom further testified, Cooper telephoned him athis home andsaid that Rich was up to see him [Cooper] earlythat morning and asked to be placed in the Union.He told Rich that Rich was not ready to go into theUnion. .... Later that afternoon ...Mr. JackPoland ...told him [Cooper] that a couple ofgirls, or something like that, had overheard Richcalling the N.L.R.B ..... He [Cooper] said, "RoyI cannot have that. Find him another job. I do notwant him here anymore."Roy Strom agreed to advise his son Richard that hewas terminated.Counsel for Respondent, in his post-hearing brief (pp.1-3), states: "At the hearing, Respondent offered no evi-dence on the discharge allegations. Nonetheless, it is Re-spondent's position that the General Counsel has failedto meet his burden of proving the discharge allegationsby competent, credible and substantial evidence." Coun-sel for Respondent further states (pp. 3-4):Respondent admits that it altered Strom's job dutiesupon his reinstatement on February 14, 1980. ... Itis Respondent's position that evidence of Strom'smisconduct, learned by it subsequent to his dis-charge on January 14, 1980, and prior to his rein-statement on February 14, 1980, made it necessaryto restrict Strom's access to merchandise and henceto restrict [his] access to certain areas of the ware-house.This specific evidence of misconduct, learned byRespondent after the discharge and prior to the re-instatement, involved Strom's drinking of merchan-dise and Strom's stated intentions and actual remov-al of merchandise.The evidence pertaining to these and related assertions isdiscussed below.Richard Strom testified that on February 14, 1980,when he was reinstated by the Employer, CompanyAgent Austin Preston instructed Strom that, "from nowon, his job" included "pumping gas," "cleaning up out-side," "taking care of the warehouse," "sweeping," and"emptying out garbage cans." Richard Strom testifiedthat, before his discharge, he had not performed theseduties. Further, Richard Strom testified:He [Preston] told me that I'm not allowed in thewarehouse. That I'm not allowed to talk to any ofthe kids in the split room. He told me that I was notallowed to talk to anybody in the split room andI'm not allowed to handle any merchandise. Thatwas all they told me.3Nadia Swachig has been employed by Respondent as ashipping clerk since September 1979. Roy Strom, Rich-ard's father, was her "boss" until late January 1980. Swa-chig claimed that, "during the Christmas rush" of 1979,she observed "an unusual circumstance involving Rich-ard Strom and one of the Company salesmen." She asser-tedly observed Richard Strom, while filling an order for"one case of liquor," load "two cases instead of one" andthe "salesman put his hand into his coat pocket ...pulled out money ...put his hand out to RichardStrom ...[and] Richard Strom looked in his hand andput his hand into his pocket." According to Swachig,Richard Strom later boasted to her, "I just made $50 offone of the salesmen." In addition, Swachig testified that,while there was construction work in progress at thewarehouse during October or November 1979, RichardStrom said to her "how easy it would be to slip whiskeyout through the entrance that the construction men"used. Further, Swachig testified that about "Christmastime" of 1979, when Richard Strom was instructed to de-liver an order in his own van, he stated to her "that thiswas a good time to make some extra dollars" and thenloaded three extra cases into his van. Swachig alsoclaimed that Richard Strom had acknowledged to herthat he was "drinking" liquor in the "split room" and"goofing off."Swachig testified that she never reported the abovemisconduct to her "boss" Roy Strom, Richard's father.She then added that she had observed Roy Strom"punching" Richard Strom's timecard "in and out" whenRichard was not at work. Swachig assertedly first relat-ed the above misconduct involving Richard Strom toPresident Fred Cooper "after Richard Strom was dis-charged." On cross-examination, Swachig recalled thatshe had never reported to "anybody," prior to Strom'sdischarge, the incident involving the "salesman"; that asecurity guard had been posted at the "construction"door "because of theft" and there were "many [construc-tion] workers going in and out"; and that all the "splitroom workers" told her that "they used to goof off."Company President Fred Cooper testified that he had"several" conversations with employee Nadia Swachigbetween January 14 and February 14, 1980; that these"conversations" were "in the shipping office"; that he is"not sure" "if she initiated it or [he] did ..."; and thatshe then "informed" him "of the situation with the sales-man" and Richard Strom. Cooper added that Swachigalso told me about the way he [Richard Strom]used to brag about drinking in the warehouse andthe fact you could steal merchandise out of the newaddition ...which was not secured at that point...[and] the fact that he used to brag he had out-fitted his van with whiskey that he had taken from' Employee William Davis testified that Richard Strom, upon his rein-statement by the Employer, "was doing maintenance work"-"sweep-ing." Dasis had never seen Richard Strom perform "that kind of workhefore-" later. according to )avis, Richard Strom started "working out-side" after "the grass started growing" CONTINENTAL DISTRIBUTING CO., INC.657the Company ...[and] that he would goof off inthe warehouse.Cooper also claimed that, "during this period" betweenStrom's "termination and reinstatement," he became"aware of the fact that" Richard "had a problem as hewas growing up"-"I [Cooper] found out that he had along juvenile record."Company President Fred Cooper asserted that hetherefore "changed" Richard Strom's duties when he"reinstated" the employee and that he "instructed ourpeople not to let him have access to any merchandise...because of security reasons .. ." Cooper, as he tes-tified, relied "upon what Nadia told me." Cooper thenadded:In fact, last year the situation occurred when a rela-tive of mine had one of their kids working there,and he also reported that Richard Strom was drink-ing at that time.On cross-examination, Cooper acknowledged that theftwas a widespread problem at the time, that a securityguard was posted at the construction door after RichardStrom was discharged, and that, as stipulated, "the Com-pany had reason to believe that other people had beenstealing ...." Cooper also acknowledged that employ-ee Swachig was unable to identify the "salesman" in-volved in the above incident.4On rebuttal, Richard Strom explained that on one oc-casion a salesman "gave me a dollar" because he, Strom,carried one case of liquor to the salesman's automobile.Strom denied telling coworker Swachig that he had"made $50 off a salesman." He recalled making a deliv-ery in his van for the Employer. He explained that hethen delivered six cases as invoiced by the Employer. Heacknowledged that "some" employees "often drink" atwork. Further, he denied that anyone from Respondenthas ever accused him of "drinking" or "stealing." And,he assertedly told Swachig that "it would be easy forthose on [the] construction [workers] to go ahead andtake what they want because nobody is back there ....That's the only things I said to her about that." Further,Roy Strom denied punching Richard's timecard.I credit the testimony of Richard Strom and RoyStrom as recited above. Their testimony is in significantpart mutually corroborative. Their testimony is also cor-roborated in part by the testimony of William Davis andis substantiated in part by the testimony of Fred Cooper.Further, relying on demeanor, I am persuaded on thisrecord that the testimony of Richard and Roy Strom is atruthful, complete, and trustworthy account of the se-quence of events attending Richard Strom's firing and4 Austin Preston, operations manager for Respondent, acknowledgedthat Richard Strom, when reinstated, was instructed on his new duties, asfollows:[W)e wanted him to sweep the warehouse, keep it clean We alsowanted him to stay away from the split room which is the openbottle area ...Just clean the floor, throw the garbage out andthings of that typePreston denied telling Richard Strom "that he was not allowed to talk toother employees." Preston added: "I constantly told him to stay out ofthe split room."subsequent reinstatement. Insofar as the testimony ofFred Cooper and Austin Preston differs with the testimo-ny of Richard and Roy Strom, I credit the testimony ofthe latter as more reliable and trustworthy. As discussedbelow, I find here, and Respondent does not seriouslycontrovert, that Richard Strom was summarily terminat-ed because he was attempting to assert his Section 7rights and seek the assistance of the National Labor Re-lations Board. I also find that Respondent, in reinstatingthe employee after unfair labor practice charges werefiled, assigned the employee different and more onerousduties and, further, attempted to keep him from speakingwith his coworkers in the split room. I find here that Re-spondent, in discharging and later reinstating the em-ployee in this manner, was attempting to punish the em-ployee because of his efforts to join the Union and seekthe assistance of the Board. I reject as pretextual the as-sertions of Fred Cooper, and Nadia Swachig, to theeffect that employee Richard Strom was reinstated todifferent duties because of "drinking," "stealing," and re-lated acts of misconduct. I do not credit these assertions.Further, I note that Fred Cooper, when pressed, also at-tempted to rely on Richard Strom's alleged "problem ashe was growing up" and incidents of "drinking" whichwere reported long before the employee's termination.Richard Strom credibly testified that management hadnever accused him of "stealing" or "drinking" its prod-uct. On this record, I am persuaded that managementwould not, and did not, reinstate an employee who, asclaimed, drank and stole its product. Rather, I find herethat management reinstated the employee to a moreonerous and limited job in an attempt to get rid of theemployee in retaliation for his having engaged in protect-ed Section 7 activities and having sought the Board's as-sistance.5DiscussionSection 7 of the National Labor Relations Act protectsthe right of an employee to join a labor organization.Section 8(a)(1) makes it an unfair practice for an employ-er to interfere with, restrain, or coerce an employee inthe exercise of his Section 7 rights. Section 8(a)(3) barsemployer discrimination to "discourage membership inany labor organization ...." And Section 8(a)(4) for-bids an employer "to discharge or otherwise to discrimi-nate against an employee because he has filed charges...under the Act." Moreover, employee "utilization ofthe Board's remedial processes" is protected by Section7. Cf. .L.R.B. v. Local 294, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers ofAmerica [August Bohl Contracting Co.], 470 F.2d 57, 60-61 (2d Cir. 1972). For, a "healthy interplay of the forcesgoverned and protected by the Act means that thereshould be as great a freedom to ask the Board for relief' In discrediting management', asserted reasons for reinstating employ-ee Richard Strom to different joh duties, I do not credit the cited acts ofmisconduct attributed to the employee by coworker Sachig I find n-credible her explanation why she first wvent to upper management ithrecitals of "stealing" and "drinking" after the employee's discharge. Ifind, instead, that upper management enlisted her assistance here after re-peated discussions in an attempt to justif' its unlawful conduct. 658DECISIONS OF NATIONAL LABOR RELATIONS BOARDas there is to petition any other department of govern-ment for redress of grievances ...." Cf. N.L.R.B. v.Industrial Union of Marine & Shipbuilding Workers[United States Lines Co.], 391 U.S. 418, 424 (1968). Alsosee General Nutrition Center, Inc., 221 NLRB 850, 855(1975), and cases cited.The essentially undisputed and credible evidence ofrecord makes it clear here that Company President FredCooper summarily terminated employee Richard Stromon January 14, 1980, because the employee was attempt-ing to become a member of the Union and because hehad sought the assistance of the Board. Employee Rich-ard Strom had asked Company President Fred Cooper"to be placed in the Union." Cooper refused. Strom waslater overheard by management talking to a Board repre-sentative. Cooper thereupon instructed Richard Strom'sfather, "Roy, I cannot have that. Find him another job. Ido not want him here anymore." I find and concludethat Respondent thereby violated Section 8(a)(1), (3), and(4) of the Act.Employee Richard Strom filed an unfair labor practicecharge some 2 days later, on January 16, 1980. Thereaf-ter, on February 14, 1980, about 2 weeks before the com-plaint issued in this case, management admittedly rein-stated the employee to different job duties which in-volved in large part cleaning and sweeping chores. Man-agement claims that it changed employee Strom's jobduties because, during the 30-day interval between hisunlawful firing and reinstatement, it had learned that hewas, inter alia, "stealing" and "drinking" its product. Ireject this assertion as pretextual. I do not believe thatmanagement would reinstate, under the circumstancespresent here, a thief and a person who drank its product.Management, by assigning the employee different andmore arduous duties, was attempting to get rid of him al-together, in further violation of Section 8(a)(l), (3), and(4). And management's efforts to isolate the employeeand restrict him from talking to his coworkers alsotended to impinge upon the employee's Section 7 rightsas alleged.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commerce asalleged.2. Liquor and Allied Workers Union, Local No. 3 ofthe Distillery, Rectifying, Wine and Allied Workers In-ternational Union, AFL-CIO, is a labor organization asalleged.3. Respondent violated Section 8(a)(l), (3), and (4) ofthe Act by discharging employee Richard Strom on orabout January 14, 1980; by imposing more onerous termsand conditions of employment upon employee Strom onor about February 14, 1980, when he was reinstated bythe Employer; and by prohibiting employee Strom fromspeaking to other employees.4. The unfair labor practices found above affect com-merce as alleged.THE REMEDYHaving found that Respondent engaged in certainunfair labor practices, it will be recommended that Re-spondent cease and desist from engaging in such conductor like or related conduct and post the attached notice.Having found that Respondent in discharging and laterreinstating employee Richard Strom to more arduouswork violated Section 8(a)(l), (3), and (4) of the Act, itwill be recommended that Respondent offer to employeeRichard Strom immediate and full reinstatement to hisformer or substantially equivalent position, without prej-udice to his seniority or other rights and privileges, andmake him whole for any loss of earnings suffered byreason of this discrimination, by making payment to himof a sum of money equal to that which he normallywould have earned from the date of Respondent's dis-crimination to the date of Respondent's offer of reinstate-ment, less net earnings during such period, with backpayand interest thereon to be computed in the manner pre-scribed in F. W. Woolworth Company, 90 NLRB 289(1950), and Florida Steel Corporation, 231 NLRB 651(1977).6 Further, it will be recommended that Respond-ent preserve and, upon request, make available to theBoard, all payroll records and reports, and all other re-cords necessary and useful to determine the amount ofbackpay due and the rights of reinstatement under theterms of these recommendations.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record of the case, and pursuantto Section 10(c) of the Act, I hereby issued the followingrecommended:ORDER7The Respondent, Continental Distributing Co., Inc.,Rosemont, Illinois, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Discouraging membership in Liquor and AlliedWorkers Union No. 3 of the Distillery, Rectifying, Wineand Allied Workers International Union, AFL-CIO, orin any other labor organization, by discriminatorily dis-charging or discriminatorily reinstating any of its em-ployees, by discriminatorily imposing more onerousterms and conditions of employment upon any of its em-ployees, or by in any other manner discriminating againstits employees with respect to their hire or tenure of em-ployment or any term or condition of employment.(b) Discharging or otherwise discriminating againstany of its employees because they have sought the assist-ance of the National Labor Relations Board or have filedcharges or given testimony under the National LaborRelations Act.(c) Prohibiting its employees from speaking to otheremployees in order to prevent or discourage the employ-ees from engaging in union or other protected concertedactivities.' See, generally, Iis Plumbing & Heating Co., 138 NLRB 716 (1962).7In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall he deemed waived for all purposes CONTINENTAL DISTRIBUTING CO., INC.659(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the purposes and policies of the Act:(a) Offer employee Richard Strom immediate and fullreinstatement to his former job or to a substantiallyequivalent position, without prejudice to his seniorityand other rights and privileges, and make him whole forany loss of pay sustained as a result of his discriminatorydischarge and discriminatory reinstatement, in themanner set forth in this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other re-cords necessary to analyze the amount of backpay dueunder the terms of this Order.(c) Post at its facilities in Rosemont, Illinois, copies ofthe attached notice marked "Appendix."8Copies of saidI In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted bynotice, on forms provided by the Regional Director forRegion 13, after being duly signed by Respondent, shallbe posted by it immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 13, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.Order of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board "